 MARTIN LUTHER KING, SR., NURSING CENTERMartin Luther King, Sr., Nursing Center and PoorPeople's Union of America, Beverly Louise Reed,James Heard, and Gary Curry. Cases 10-CA-12293, 12315, 12326, and 12399July 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April 11, 1977, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge 2and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Martin LutherKing, Sr., Nursing Center, Atlanta, Georgia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The Respondent has excepted, inter alia, to the crediting of testimonypresented bh General Counsel's witnesses contending that it was improperfor the Administrative Law Judge to credit testimony merely because theRespondent failed to produce its own witnesses to refute the former'stestimony. We find no ment in the Respondent's contention. In creditingthe testimony of the General Counsel's witnesses. the Administrative LawJudge not only relied on the demeanor of the witnesses, but also implicitlyrelied on the "missing witness" rule which states that. "where relevantevidence which would properly be part of a case is within the control of theparty whose interest it would naturally be to produce it, and he fails to doso. without satisfactory explanation, the [trier of fact may draw aninference that such evidence would have been unfavorable to him." 29 Am.Jur. 2d § 178. See also Avon Convalescent Center, Inc., 219 NLRB 1210(1975): Bricklayers Local Union No. I of Missouri, Bricklayers, Masons andPlasterers International Union, AFL-CIO (St. Louis Home Insulators, Inc.),209 NLRB 1072 (1974). Inasmuch as the Respondent has offered noexplanation as to why its supervisors did not testify at the heanng, we findthe drawing of an adverse inference against the Respondent and thecrediting of the General Counsel's witnesses was proper.The Respondent has also excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc(., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We hasecarefully examined the record and find no basis for reversing her findings.2 'hile otherwise agreeing with the decision herein, Member Murphydisagrees with her colleagues' adoption of the Administrative Law Judge'sfinding that Supervisor Crane's question to Eva Brown as to how Brown was231 NLRB No. 8going to vote constituted coercive interrogation in violation of Sec. 8(ax I ) ofthe Act. Rather, Member Murphy finds the conversation. as testified to byBrown, neither coercive nor threatening. Indeed. Crane's attitude towardsthe Union, as evidenced by the conversation. was one of sympathy andsupport. In light of the above, Member Murphy would not find Crane'squestion to be violative of Sec. 8(aX I) of the Act. See Arvin Industries, Inc.,226 NLRB 925 (1976) (Member Fanning dissenting).DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:A hearing was held in this consolidated proceedingFebruary 3, 1977 at Atlanta, Georgia. The charge in Case10-CA-12293 was filed and served on the RespondentSeptember 30, 1976; an amended charge was filedNovember 4 and served November 5, 1976. The charge inCase 10-CA-12315 was filed October 7 and served October8, 1976; an amended charge was filed November 4 andserved November 5, 1976. The charge in Case 10-CA-12326 was filed October 13 and served October 14, 1976.An order consolidating cases, complaint and notice ofhearing was issued November 24, 1976. The charge in Case10-CA-12399 was filed November 12 and served Novem-ber 15, 1976. A complaint, order consolidating cases, andnotice of hearing was issued December 23, 1976.The issues are whether or not the Respondent's supervi-sory staff interrogated employees, threatened reprisals forengaging in union activities, created an impression ofsurveillance of union activities, promised wage increases ifemployees rejected the Union, discontinued a policy ofallowing employees to leave the nursing home during thelunch break because of union activities, discharged fiveemployees because of union activities, and discharged asupervisor because he refused to discriminate againstemployees because of their union activities, in violation ofSection 8(a)() and (3) of the National labor Relations Act,as amended.Upon the entire record in this case, including thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe Respondent is a Georgia corporation with an officeand place of business, here involved, located at Atlanta,Georgia, where it is engaged in the operation of a nursinghome. During the past calendar year the Respondentdrived gross revenues in excess of $100,000 and purchasedand received goods valued in excess of $10,000 directlyfrom suppliers located outside Georgia. The Respondentadmits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. LABOR ORGANIZATIONThe Respondent admits, and I find, that the ChargingParty Union, Poor People's Union of America, is a labororganization within the meaning of Section 2(5) of the Act.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII1. UNFAIR LABOR PRACTICESA. IntroductionSunshine, Inc., took possession of the Martin LutherKing, Sr., Nursing Center July 1, 1975. Robert Wagner,manager of all Sunshine nursing homes located in Georgia,became administrator. On August 1, 1975, Winifred Dukecame aboard and served as assistant administrator untilshe was let go in November 1976. On August 17, 1976,Director of Nursing Alman was succeeded by LauraFarber. On September 15, 1976, Marvin Hand assumed theduties of administrator; he remained in that job 2 months.On the basis of record evidence and the Respondent'sadmissions I find that the above-named as well as thefollowing persons were its agents and supervisors atrelevant times: Virginia Birdsong, LPN supervisor; AddieCrane, LPN supervisor; Mary Hutcheson, LPN supervisor;Clara Moore, LPN supervisor; and James Heard, janitorleadman.In mid-May the Union launched an organizationcampaign among the Respondent's employees. Authoriza-tion cards were distributed and signed. Union employeemeetings were held near the Home on Monday eveningsfrom 7:30 to 8 p.m. Nursing assistant Joanne Chandler andjanitor Marvin Whatley were designated temporary ste-wards in June, and as such they had conferences during thesucceeding months on employee grievances and problemswith Adminstrators Wagner and Hand, Assistant Adminis-trator Duke, and Directors of Nursing Alman and Farber.A petition was filed for a Board election, a hearing wasconducted June 25, and an election was held September 23.B. Violations of Section 8(a)(1)1. Assistant Administrator Winifred Duke. The com-plaint alleges that on June 15, 1976, Duke created theimpression of surveillance of employees' union activities,and on the same date the Respondent discontinued itspolicy of allowing employees to leave the nursing homeduring lunch break.It seems clear that it was the Respondent's policy, beforethe advent of the Union, to permit nurses aides, and allemployees, to take a 30-minute unpaid lunch break to useas they saw fit, including leaving the building, and someemployees customarily went down the street to a restau-rant. It is also clear that the Home was criticized by theGeorgia Department of Human Resources after aninspection in March 1976 because "residents requiringassistance with eating must wait long periods of time due tolack of sufficient numbers of staff on the floors at mealtimes." After that, the policy of allowing employees toleave the building was not changed, but an attempt wasmade to stop the practice of allowing most of the nursesaides to take their breaks at the same time, and thesupervisors were given the responsibility for schedulinglunch breaks around the patients' mealtimes. Nevertheless,a followup inspection by the state authorities in Augustresulted in a report of continuing deficiencies, includingpoor nursing care and patient neglect, which includedinadequate staffing at meal times. Administrator Wagnertestified that, despite his efforts at corrections, it was notuntil January 1, 1977, that the state inspectors found nodeficiencies in nursing services at the Home.Viewed against this background, the testimony of theGeneral Counsel's witnesses in support of these allegationsseems less probable than that of Assistant AdministratorDuke. Moreover, the employee witnesses were inconsistent.The employees involved worked the 2:45-to- 1:15 p.m.shift; the food carts usually arrived on the floors at 4:45 or4:50 p.m. and the patients were usually fed at 5 or 5:15.Nurses aide Beverly Reed testified that Duke came on thefourth floor during an occasion in May or June and said"there would be no going out of the building to eat lunch."At first, Reed said no one else was present, and then shesaid that a Mrs. Bradley protested there was no place in theHome to get anything to eat, and Duke responded, "sheknew we weren't going out to get anything to eat, we weregoing to those meetings and that Mr. [Hosea] Williams didnot run that building." Reed conceded that she attendedpractically all the union meetings which were held at alocation near the home between 7:30 and 8 p.m., on herlunch breaks or days off.Nurses aide Barbara Whatley claimed to have beenpresent on the occasion testified to by Reed, only sheplaced it in August, and said that Edwena Harden and aMrs. Bracken were also present. Whatley agreed substan-tially with Reed that Duke said, "did we know we're notsupposed to go out to eat." According to Whatley,however, when the employees protested they thought it wasO.K. as long as the floor was covered, Duke told them, "atleast, we'd go one or two at a time, not a whole group," andDuke did not mention anything about any meetings.The third witness was nurses aide Edwena Harden. Sheclaimed to have been present along with a Mrs. Lewis,when Duke spoke to Barbara Whatley, on a day in August.Harden quoted Duke as saying,...we would not be able to go out on our break, oneperson would have to go, couldn't be two or three at atime ...she said she wanted the patients to be fedfirst.Harden did not recall Duke's mentioning the meetings.In view of the apparent unreliability of this testimony, Icredit Duke, whose testimony was more likely, to the effectthat when she investigated one day around 5 or 5:10 p.m.she found only LPNs on the floors, the dinner cartsunattended, and no trays given out. When five employeescame back from break, she explained to them they could goon break before or after, but not during, patients' servingtimes. Duke was thus merely enforcing a company policy,established before the advent of the Union, of schedulinglunch breaks around the patients' meal times.Accordingly, I conclude that these allegations were notestablished by a preponderance of the credible evidence,and recommend that they be dismissed.2. Administrator Marvin Hand and LPN SupervisorsAddie Crane, Clara Moore, Mary Hutcheson, and VirginiaBirdsong. The complaint alleges that Hand threatenedemployees with discipline if they engaged in protectedconcerted activities; Crane interrogated employees aboutunion activities; Moore threatened employees with repri-sals for engaging in union activities; Hutcheson threatened16 MARTIN LUTHER KING, SR., NURSING CENTERdischarge for engaging in union activities; and Birdsongpromised wage increases if employees rejected the Union.None of these supervisors testified. As the followingemployee testimony is undisputed, it is credited:Marvin Whatley testified that on a date he could notapproximate before his wife Barbara was discharged (onOctober 25, 1976), he went to Director of Nursing Farber'soffice and protested Farber's alleged harassing of nursesaides, which Farber denied. The next day, Hand sum-moned him to Hand's office where, in the presence ofAssistant Administrator Duke:He told me, why would I go into [Farber'sl officeasking her all these questions, and stuff like that, and soI told him, that's because I am a steward, a temporarysteward at the time trying to get everything straight-ened out, and he told me he didn't consider me as asteward, and he didn't want me going around askingnobody nothing, and if I did, he would take actionagainst me.Nurses aide Eva Brown said that one day in AugustCrane, who was supervisor, asked her, in the dining room,whether she was going to sign, or vote, for the Union.Brown replied, "Yes," or that she was going to vote. Cranecommented, "It would be nice if I did go ahead and vote,but she couldn't vote because she was an LPN."Edwena Harden testified that shortly after the cards weresigned in June, during a discussion of the Union, Hardentold Moore she intended to vote for it, and Mooreresponded, "she felt like I was sticking my neck out forvoting for the Union ...that we wouldn't stick togetherlong enough to have a Union."Employee Beverly Reed testified that in July or Auguston the fourth floor elevator, her supervisor, Hutcheson,"said she heard that my name was on the firing list, and Isaid 'why' and she said 'they're going to get rid ofeverybody that's going to those meetings, and participatingin the Union.' " Approximately a week before Reed wasdischarged Hutcheson said "something about it beingcommon knowledge, that I was going to be fired."Beverly Reed also testified that about 2 or 3 weeks beforeher discharge, Birdsong told her at the nurses' station onthe second floor, "that we didn't need a Union, the peopledidn't need a Union to get a raise, and that the LPN's hadbeen promised a raise as soon as we got this businesssettled about the Union. I was going to get a raise when theLPN's got one," and that Reed responded that "it wasn'tjust the raise."Based on the above testimony, I find that AdministratorHand threatened to discipline Marvin Whatley for present-ing employee complaints and grievances to management,activity which the Board has held to be concerted activityprotected by the Act; that LPN Supervisor Mooreimpliedly threatened Edwena Harden for voting for theUnion; and that LPN Supervisor Hutcheson threatenedBeverly Reed with discharge for engaging in unionactivities. In the absence of any evidence that Birdsong'sI Stephens Produce Co., Inc. and Temple Stephens Company, 214 NLRB131, 138 (1974).2 Cf. Villa Sancta Anna Home for the Aged of the First Catholic SlovacLadies Association, 228 NLRB 571 (1977).remarks to Reed were in conformity with any establishedwage policy of the Respondent, and as Birdsong directlyconnected a future raise with getting "this business settledabout the Union," I find that it was an implied promise ofbenefit prohibited by the Act.2I conclude that the aboveconduct constituted separate violations of Section 8(aX)(I).I cannot agree with the Respondent that Crane'sinterrogation of Eva Brown was uncoercive because shesaid "it would be nice," since, as found below, Crane'squestion obtained information upon the basis of whichBrown was subsequently discriminatorily discharged. Itherefore conclude that the interrogation was also aviolation of Section 8(aX 1).3. Janitor leadman James Heard The complaint allegesthat on or about September 22 Heard, whose subsequentdischarge is discussed below, threatened employees that thenursing home would close if the union campaign weresuccessful. Heard himself testified regarding this allegation,to the effect that one Frund (Freund), the owner of thenursing home, visiting the facility on September 22, the daybefore the Board election, called a meeting at 4 p.m. whichwas attended by Manager Wagner, Administrator Hand,Heard, and, passing through, Assistant AdministratorDuke. According to Heard, Frund spoke as follows:He told me that he knows that I was aware of what'sgoing on, and I said "yes, I know, I was aware."About the Union. He said he was not going to have noUnion in Martin Luther King Nursing Home, before hewould have a Union in Martin Luther King NursingHome he would close it, he would turn it over toanother person, or he would move his patients toanother home, and he said you go and tell them that.Heard testified that he then told all the employees in thehousekeeping department, nine of them, that[Mr. Frund] said that before he'd have the Union inthat nursing home he would sell it, he would drop itinto somebody else's hands, he would move his patientsto other homes, or to his other home, that he wasn'tgoing to have no Union in Martin Luther King NursingHome and nobody was going to run his business, tellhim how to run his nursing home, and that was hiswords.Although Administrator Wagner's version of Frund'sremarks differed somewhat, his testimony fell short of a flatdenial of the critical elements of Heard's version andtended on the contrary to accord with Heard, overall.Heard's account of the instructions given him by Frundand his testimony that he passed the information along tothe employees in the housekeeping department is thereforein my opinion substantially undenied.3I therefore find thatHousekeeping Supervisor James Heard threatened employ-ees that the nursing home would close if the union3 Assistant Administrator Duke claimed to have left the Frund meetingbefore any such remarks were made. Louise Carey, the only housekeepingemployee to testify on this issue, was obviously confused.17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign was successful, and conclude that the Respon-dent thereby violated Section 8(a)(i).C. Violations of Section 8(a)(3)I. Discharge of Eva Brown, Joanne Chandler, AnnieDorsey, Beverly Reed, and Edwena Harden. The first four ofthese employees were discharged September 22, the daybefore the Board election, and Harden was dischargedSeptember 27, by Administrator Hand who, as stated, is nolonger employed by the Respondent and did not testify atthe hearing.All these employees had worked for the Respondent asnursing assistants for more than a year at the time of theirdischarges. All were union advocates, signed unionauthorization cards around mid-May 1976, and attendedunion employee meetings during their lunch breaks anddays off. Moreover, the Respondent had reason to knowabout their union advocacy. Thus, as found above, LPNSupervisor Crane asked Eva Brown whether she was goingto sign or vote for the Union and Brown told Crane shewas; Chandler testified for the Union at the R case hearingand became a temporary steward and met with manage-ment representatives in that capacity. Annie Dorseyobtained the signature of LPN Annie Ruth McCommon,stipulated to be a supervisor, on a union authorizationcard. Beverly Reed indicated to LPN Supervisor Birdsongthat she was a union supporter, and LPN SupervisorHutcheson told Reed her name was on a firing list forgoing to union meetings and participating in the Union.LPN Supervisor Moore told Edwena Harden she wassticking her neck out voting for the Union.On September 22 Administrator Hand telephoned Reedat home and informed her she was terminated; when sheasked him why, he hung up the phone. Reed calledDirector of Nursing Farber and asked her if she knewanything; Farber said yes, there was nothing she could doabout it, but she would give Reed a good reference.Hand summoned Brown to his office that day and toldher she was discharged for being late. Brown tried toexplain she had to pick up her little girl at school, and thensaid she would try to make other arrangements, to no avail.Hand called Dorsey at home and said she was terminat-ed for tardiness and that seven other employees were alsobeing terminated. Dorsey tried to tell him about the busschedules making her late but he said "that wasn't hisbusiness."Director of Nursing Farber telephoned Chandler athome and terminated her for consistent lateness. Chandlerreminded Farber she had explained the way her buses ran;Farber said "they had started their new policy, that nobodywould come in late," but she would give Chandler a goodreference.4Edwena Harden was off duty between Wednesday,September 22 and Saturday, September 25. She workedSunday, September 26. Hand called her into the office onMonday, September 27, and told her she was fired because"something had come up over the weekend, and I was offmy floor." Harden protested that she had been off4 To the extent that Farber may have intended an indirect denial that itwas she and not Hand who discharged Chandler, I find, in the absence of adirect denial, that she discharged Chandler on Hand's instructions.Thursday, Friday, and Saturday, and nothing occurred onSunday. Hand, however, "didn't want to hear any kind ofexplanation" and asked her to leave the building. Hardenconceded she received a written warning September 22 for"harassing an LPN" but professed not to understand it.Brown, Chandler, and Reed admitted to habitual lateness,and claimed they had explained their reasons to Farber.Dorsey said she was late sometimes, but no supervisor evermentioned it to her.Manager Wagner and Director of Nursing Farber bothtestified that all these employees were discharged forhabitual lateness.Wagner said excessive tardiness had plagued the Homesince his arrival there, and before. He weeded out someemployees, but concentrated on trying to correct the badhabits of the rest by discussing the tardiness problem atsupervisor and employee meetings. On August 3, 1976,Wagner posted by the timeclock and elsewhere a notice tothe following effect:Subject: Tardiness and AbsenteeismReview of timecards shows an unacceptable amount oftardiness and absenteeism. This is particularly true onweekends and holidays.Attached is a copy of the policy pertaining to tardinessand absenteeism which has always been in the MartinLuther King Sr. Nursing Center Operating Manual.Because of the burden being placed on conscientiousand dependable employees by employees not soconscientious and dependable, enforcement of thepolicy is in order.With the above in mind, we express appreciation to allemployees who report to duty when scheduled and ontime. We hope that all other employees will take heed.The attached policy statement included the following:Any individual who does not have a reasonable excusefor failure to respond [to the work schedule] will besubject to discharge on the third such occasion.Any individual tardy without acceptable excuse threetimes in any given month is subject to discharge.Wagner continued that by September the situation hadbecome impossible, and when he interviewed Hand for theposition of administrator, he explained the problem ofhabitual tardiness. Hand was confident he could correctthe problem, telling Wagner "one way or the other theemployees would comply with the published schedules."One of Hand's first actions after he assumed the jobSeptember 15, 1976, was to review the timecards. He thentold Wagner he intended to replace some employees withmore reliable people. On September 22 Hand reported hehad discharged eight employees for absenteeism andtardiness, and the next day Wagner reviewed the time-cards. They show, and I find, that Chandler had been tardy60 times out of the last 62 days she worked; Dorsey was18 MARTIN LUTHER KING, SR., NURSING CENTERtardy 28 of her last 38 days of work; Harden 22 of her last45 days; Reed 25 of her last 45 days; and Brown 27 of herlast 36 days.Farber testified that one of the first problems she becameaware of after reporting for duty was the lack of controlover employees' attendance, and she called attention to thisproblem in meetings with the employees on all shifts,stressing the importance of being on time or of notifyingthe Home if they could not be. She also posted a notice, onSeptember 17, 1976, telling the nurses they must call in ifthey were going to be late or absent. According to Farber,she was told to give two or three warnings before takingaction against any employee, but it was her policy to speakto employees orally, and to document deficiencies only onetime. Reed is the only one of these employees Farberclaimed to have given a written warning for excessivelateness. Although Reed denied it, I find that Farber did soon September 10.Farber said Hand did not discuss the tardiness andabsentee problems with her, and did not consult her beforeexecuting the discharge of these employees, although hedid call her into his office, showed her the timecards, anddirected her to discharge the employees for absenteeismand tardiness, or he would. Farber objected, as she wasaware of some of the employees' excuses and of theirproblems with the buses. However, he brushed herobjections aside. Farber gave her opinion that Hand actedlike a bull in a china shop, and said she would not havehandled the problem the way he did; on the other hand,she felt that the methods she had employed for over amonth, of "trying to engender a sense of loyalty and asense of pride in them" had been unsuccessful, and hisdischarge of some of the employees "solved a lot of myproblems" and she was glad to have them go.The factors favoring the General Counsel's contentionsare as follows: (I) All the employees selected for dischargewere advocates of the Union, and the Respondent knew it;(2) despite the Respondent's professed dismay over theprolonged habitual tardiness of its employees, it toleratedsuch behavior for a considerable period of time by four ofthem until the day before the Board election and by thefifth until shortly thereafter; (3) Reed was given no reasonfor her discharge and Harden was given a reason otherthan her excessive lateness; (4) the Respondent failed tofollow its own posted procedures of issuing three warningsbefore discharge and, in any event, the posted procedurewas different from the one Farber was told, that two orthree warnings were sufficient before discharge; (5) theRespondent has been found to have committed unfairlabor practices including threats to discharge employees forsupporting the Union; (6) Administrator Hand's superior,the owner of the nursing home, made the ultimate threat, inHand's presence and on the same day he terminated mostof these employees, to close the Home rather than dealwith the Union; and (7) Hand himself has been foundguilty of interfering with employee rights protected by theAct. I must conclude that this formidable array of factorsoutweigh the Respondent's defense that the precipitative," Louis Carey's testimony that Heard told her Duke ordered him to getrid of her. Whatley, and Searcy is discounted as I have found Carey to be aconfused witness and, in any event, it would have been self-serving forHeard to tell Carey that.event was Hand's recent employment as administrator andthat he gave Wagner and Farber excessive lateness as theonly reason for the discharges.Accordingly, I find that the Respondent, through itsnewly hired administrator, Marvin Hand, seized upon thelong-tolerated tardiness of these employees as a pretext forridding the Respondent of known union advocates. Iconclude that the Respondent thereby discriminatorilydischarged Eva Brown, Joanne Chandler, Annie Dorsey,and Beverly Reed on September 22 and Edwena Hardenon September 27, 1976, to discourage union activities, inviolation of Section 8(aX3) and (1) of the Act.D. Discharge of James HeardThe complaint alleges that the discharge of JanitorLeadman Heard, supervisor of housekeeping and laundry,on October 12, 1976, was caused by his refusal todiscriminate against employees because of their unionactivities. The Respondent contends that as a supervisor hewas not protected by the Act.Heard testified as follows:On August 20th, around five o'clock, on Fridayafternoon, I was asked to go to Mrs. Duke's office andwe usually have, like on a Friday, usually have a drinkor two, Mr. Wagner would bring a bottle on Wednes-day, and we used to drink it on Friday, and at that timeme and Mrs. Duke was setting there talking and havinga couple of drinks, and I drank this because mysupervisor asked me, you know.Mrs. Duke said that Marvin Whatley, MadelineSearcy, Louise Carey was the leaders of the Union atMartin Luther King, and also Miss Carey was theNumber I person that worked with Mr. Williams, withRev. Williams, also get rid of Louise, get rid of MarvinWhatley, and Madeline Searcy. .... so I told her thatalong with these three people, as long as anybody inthat department is working and doing their job, thatI'm not going to touch 'em.Heard also testified that on or about August 30 "Mrs.Duke said that Mr. Frund said anyhow if a Union come inthere that I would go. ... I told Mrs. Duke that I wouldnot fire those people ...."Assistant Administrator Duke denied Heard's testimony;she said she never discussed getting rid of employees withHeard as she could discharge employees herself if she feltthey should be discharged.I do not credit Heard as against Duke as she was themore convincing of the two, and her testimony was themore probable. I believe he exaggerated an isolatedincident, as she said, into a regular weekly drinking boutwhich he took part in only at her urging, in an attemptsomehow to disparage her.5The reason Hand gave to Heard for his termination inOctober was that his position was abolished.6I creditWagner that that was indeed the reason and that Heard's8 Although Hand could well have also told Heard he was making toomuch money, as Heard testified, I do not credit Heard that Hand said there(Continued)19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory duties were taken over by the administrator.The new leadman janitor, Walter Gilbert, was a unionmember. Although he posted an employee warning noticeas head housekeeper and once told Marvin Whatley to gohome because he was late, Whatley conceded no one evertold him Gilbert had authority to send him home and thebookkeeper told him Gilbert had no such authority.Wagner credibly testified that Gilbert, unlike Head, wasassigned a floor to mop and maintain regularly andpossessed none of the statutory indicia of a supervisor.I therefore find that Heard's discharge was not caused byhis refusal to discriminate against employees because oftheir union activities, and conclude that this allegationshould be dismissed.IV. THE REMEDYIn order to effectuate the policies of the Act, Irecommend that the Respondent be ordered to cease anddesist from the unfair labor practices found, in view of thenature thereof, to cease and desist from infringing in anyother manner on its employees' rights guaranteed by theAct. N.L.R.B. v. Entwistle Manufacturing Company, 120F.2d 532 (C.A. 4, 1941).Having found that the Respondent discriminatorilydischarged five employees, I also recommend that it beordered to offer those employees immediate and fullreinstatement to their former jobs or, if those jobs are nolonger available, to substantially equivalent jobs withoutprejudice to their seniority or other rights and privileges,and to make them whole for any loss of earnings sufferedby reason of the discrimination against them, plus interestat 6 percent per annum. F. W. Woolworth Company, 90NLRB 289 (1950); Isis Plumbing & Heating Co., 138 NLRB716 (1962).Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER7The Respondent, Martin Luther King, Sr., NursingCenter, Atlanta, Georgia, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees to discourage membership in or support of PoorPeople's Union of America, or any other union.(b) Coercively interrogating employees about their unionactivities.(c) Threatening to discipline employees for presentingemployee complaints and grievances to management;threatening employees with reprisals for engaging in unionactivities; or threatening to close the nursing home if aunion campaign is successful.(d) Promising benefits to discourage support of theUnion.(e) In any other manner interfering with, coercing, orrestraining employees in the exercise of their rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Offer Eva Brown, Joanne Chandler, Annie Dorsey,Beverly Reed, and Edwena Harden immediate and fullreinstatement to their former jobs or, if their jobs no longerexist, to substantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, and makethem whole for their lost earnings in the manner set forth inthe remedy section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its nursing home in Atlanta, Georgia, copies ofthe attached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as italleges unfair labor practices not found herein, be, and ithereby is, dismissed."had to be something between you and the [last] administrator for you to begetting this kind of salary," although Heard professed that he made hismoney working 7 days a week and his only concern was for the welfare ofthe patients. It is unlikely that Hand would make such a remark whenWagner, who Heard claimed was present, had been the last administrator.Here again, Heard seemed to slant his testimony to cast himself in the bestlight.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.I In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst employees to discourage membership in orsupport of Poor People's Union of America, or anyother union.WE WILL NOT coercively interrogate employeesabout their union activities.WE WILL NOT threaten to discipline employees forpresenting employee complaints and grievances tomanagement; threaten employees with reprisals for20 MARTIN LUTHER KING, SR., NURSING CENTERengaging in union activities; or threaten to close thenursing home if a union campaign is successtul.WE WILL NOT promise benefits to discourage supportof the Union.WE WILL NOT in any other manner interfere with,coerce, or restrain our employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.WE WILL offer Eva Brown, Joanne Cas.ndler, AnnieDorsey, Beverly Reed, and Edwena Harden immediateand full reinstatement to their jobs or, if their jobs nolonger exist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights and privileg-es.WE WILL make the above-named employees wholefor any loss of earnings they suffered by reason of theirdiscriminatory discharges, plus interest.MARTIN LUTHER KING, SR.,NURSING CENTER21